IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-50944
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ARTURO RAMIREZ-JUAREZ,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-01-CR-206-1-DB
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Arturo Ramirez-Juarez appeals his guilty plea conviction and

sentence for illegal reentry into the United States after having

been deported.    8 U.S.C. § 1326.   Ramirez contends that a

16-level increase in his offense level based on a prior

aggravated-felony conviction deprived him of due process and thus

constituted a misapplication of the sentencing guidelines.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50944
                               -2-

     Ramirez does not contend that the prior felony conviction

should have been alleged in the indictment.   Rather, he

successfully moved to have aggravated-felony language stricken

from the indictment on grounds that it was superfluous under

Almendarez-Torres v. United States, 523 U.S. 224 (1998).   Ramirez

was fully aware that he faced an upward adjustment for the prior

aggravated felony, and he was afforded, and took advantage of,

opportunities to challenge the adjustment in his objections to

the Presentence Report and at his sentencing hearing.   Ramirez

received all the process that was due him.

     The judgment of the district court is AFFIRMED.